MR. Justice HerhaNdez
delivered the opinion of the court.
A sworn informaton was filed in the District Court of Humacao on November 11th of last year against José Rodrí-guez Arroyo, charging him with burglary in the first degree, and the defendant, having pleaded not guilty, a day was set for the trial, at which the evidence presented was heard; as a result of which the court found the defendant guilty and pronounced judgment on the 23d of the following month of November, sentencing Rodriguez Arroyo to imprisonment in the penitentiary at hard labor for ten years, and the costs.
The defendant took an appeal from this judgment to this Supreme Court, which appeal was contested by the fiscal, and the appellant, without the aid of counsel, filed a brief in which he attacks the findings of the trial court on the evidence, and further complains that the penalty imposed upon him is excessive. There is' no bill of exceptions or statement of facts, and the record contains only the information, the arraignment, the judgment of conviction, the sentence, and the notice of appeal.
We have no means of determining whether the judgment is contrary to the evidence introduced at the trial, as alleged by the appellant, because such evidence has not been brought before this court in a proper statement of facts embodying *219the findings of the trial conrt; and, in the absence of proof to tbe contrary, it is to be assumed that tbe findings of tbe trial conrt npon tbe evidence presented at tbe trial by tbe prosecution and tbe defense were correct.
We are also in ignorance of tbe circumstances wbicb tbe judge considered in imposing tbe sentence of ten years’ imprisonment in tbe penitentiary upon José Rodríguez Arroyo,, within the limits of one to fifteen years, wbicb section 410 of tbe Penal Code prescribes for the crime of burglary in the first degree, and, therefore we are unable to affirm that tbe penalty imposed is an excessive one, and that tbe court has abused tbe discretional powef vested in it by section 28 of tbe said Code
For tbe reasons stated, tbe judgment appealed from should be affirmed, with the costs of the appeal against tbe appellant.

Affirmed.

Chief Justice Quiñones, and Justices Figueras, MacLeary and Wolf concurred.